Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Information Disclosure Statement (IDS) filed 7 June 2022 has been entered. Applicants’ amendment of the claims filed 7 June 2022 has been entered. Applicants’ remarks filed 7 June 2022 are acknowledged.
Claims 1-372, 379, 383, 393, 403-406, 408 and 409 are cancelled. Claims 417-419 have been added. Claims 373-378, 380-382, 384-392, 394-402, 407 and 410-419 are pending. Claim 402 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 373-378, 380-382, 384-392, 394-401, 407 and 410-419 are under examination to the extent they read on the elected species:
A) wherein the peptide comprises at least 90% sequence identity to SEQ ID NO: 114;
B) wherein the compound is administered via oral administration; 
C) wherein the peptide is linked to an active agent which is a steroid;
D-b) wherein the subject has a gastrointestinal disease, and wherein the gastrointestinal disease is irritable bowel syndrome; and
E) wherein the permeation enhancer is SNAC.
Claims 373-378, 380-382, 384-387, 389, 394-401, 407 and 410-419 read on the elected species, and claims 388 and 390-392 are drawn to non-elected species.

Claim Rejections Withdrawn
The rejection of claims 373-378, 380-382, 384-387, 389, 393-401, 407 and 410-416 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn in response to Applicants’ amendment of independent claim 373 to recite “wherein the peptide: comprises a sequence of SEQ ID NO: 174 and a length of no more than 57 amino acid residues”.
The rejection of claim 394 under 35 U.S.C. 112(b), as being indefinite for reciting “wherein the peptide enters a cell”, is withdrawn in response to Applicants’ amendment of the claim.
The rejection of claim 395 under 35 U.S.C. 112(b), as being indefinite for reciting “wherein the peptide is formulated in a pharmaceutical composition”, is withdrawn in response to Applicants’ amendment of the claim.
The provisional nonstatutory double patenting rejection over claims 75-100 of co-pending Application No.16/650,350 is withdrawn in view that the ‘350 application is now abandoned.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended and newly added claims 373-378, 380-382, 384-387, 389, 394-401, 407 and 410-419 remain rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement, for reasons set forth in the following.
Applicants argue that the specification enables one of ordinary skill in the art to identify peptides comprising a sequence of SEQ ID NO: 174 and a length of no more than 57 amino acid residues with the stability and homing properties of a peptide of SEQ ID NO: 174 without undue experimentation. Applicants argue that the specification fully enables delivery of an active agent to a protease-rich environment using a peptide linked to an active agent. Applicants argue that the specification describes how to administer a compound comprising a peptide linked to an active agent via a variety of administration routes that may be used to target a particular protease-rich environment; for example, using inhalation administration to deliver an active agent to lung, using intra-synovial administration to deliver an active agent to cartilage, and using oral, topical, vaginal, intranasal, and other forms of administration to deliver an active agent to a protease-rich environment of interest; therefore, claim 373 and claims that depend therefrom are fully enabled. 
Applicants’ arguments have been fully considered but have not been found to be persuasive.
While the specification describes using a peptide comprising a sequence of SEQ ID NO: 174 and a length of no more than 57 amino acid residues to deliver an active agent linked to the peptide to a protease-rich environment, the specification, however, does not provide enablement to treat a broad scope of diseases or conditions as claimed. Claim 386 recites “wherein the subject has a disease or a condition, and wherein administering the compound treats the disease or the condition in the subject”, and claims that depend from claim 386 list various diseases, including an inflammation, a cancer, a degradation, a growth disturbance, genetic, etc. The specification does not show evidence that administration of the compound can treat any disease or condition encompassed in the claims. The specification discloses that the cysteine dense peptides (CDPs) have a knotted structure and exhibit stability to denaturation and degradation by reducing agents, proteases, temperature, and low pH environments, and these peptides can be used for delivering an active agent to a protease-rich environment in a subject via various administration routes, e.g., inhalation, intra-synovial administration, and other forms such as oral, topical, vaginal, and intranasal administration. However, the claimed method is not limited to deliver an active agent to a protease-rich environment in a subject using a peptide-active agent compound, the claims require that administering the compound treats a disease or condition in the subject. The specification does not provide sufficient teachings that enable one of ordinary skill in the art to treat a broad scope of diseases or conditions. It would require undue experimentation to practice the invention in full scope as claimed.
For the foregoing reasons, the disclosure fails to comply with the enablement requirement under 35 U.S.C. 112(a).

Double Patenting
Amended and newly added claims 373-378, 380-382, 384-387, 389, 394-401, 407 and 410-419 remain rejected on the ground of nonstatutory double patenting as being unpatentable over:
3)	claims 1-27 of U.S. Patent No. 11,090,358 (U.S. Application No. 15/758,320); and
6)	claims 17-25 of U.S. Patent No. 11,013,814 (U.S. Application No. 16/492,914).
Applicants request that the Examiner continue to hold these rejections in abeyance until allowable subject matter is identified.

New Grounds of Objections/Rejections
Claim Objections
Claims 395-397 are objected to because of the following informalities:
Claim 395 is amended to recite “The method of claim 373, wherein the compound is formulated in a pharmaceutical composition.” The amended claim 395 and its depending claims 396-397 are duplicate of claims 399-401 (claim 399 recites “The method of claim 373, wherein the peptide linked to the active agent is formulated in a pharmaceutical formulation.”)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 381 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 381 is amended to recite “The method of claim 373, comprising achieving an average elimination half-life of the peptide of not less than 0.1 hours and not more than 168 hours in the subject after administering the compound to the subject.” The claim reads on the “achieving” as an active step. However, it is unclear how this step is performed. Suggest to amend the claim to recite “The method of claim 373, wherein the peptide has an average elimination half-life not less than 0.1 hours and not more than 168 hours in the subject after administering the compound to the subject.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 394 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The specification as originally filed does not provide support for the invention as now claimed: “The method of claim 373, comprising the peptide, the active agent, or both entering a cell and acting intracellularly.” (claim 394) Applicant asserts that no new matter has been added to the amendment of the claims filed 7 June 2022, and points to the specification, e.g., at paragraph [0282], for support. However, the specification as filed does not provide adequate written description for these limitations. The specification at paragraph [0282] describes noncleavable and cleavable linkers, wherein the cleavable linkers can permit the release of the conjugated therapeutic from the peptide. This portion of the specification does not mention the peptide, the active agent, or both entering a cell. While the specification describes that the peptide, or the peptide linked to an active agent, enters a cell and acts intracellularly, there is no support that the active agent (by itself) enters a cell. Since the instant claim recites limitations which were not clearly disclosed in the specification as filed, such limitations introduce new concepts and do not comply with the written description requirement set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicants are required to cancel the new matter in the response to this Office Action. Alternatively, Applicants are invited to provide sufficient written support for the “limitations” indicated above.  See MPEP 714.02 and 2163.06.

Conclusion
NO CLAIM IS ALLOWED.

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 9, 2022